             Case 2:20-cv-01105-JLR Document 10 Filed 07/16/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE

11      STATE OF WASHINGTON,                                     NO.    2:20-cv-01105

12                                  Plaintiff,                   DECLARATION OF
                                                                 MYRON BRADFORD
13               v.                                              "MIKE" KREIDLER

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                  Defendants.

18
            I, Myron Bradford “Mike” Kreidler, declare under penalty of perjury under the laws of
19
     the United States of America that the foregoing is true and correct:
20
            1.        I am over the age of 18, have personal knowledge of the facts and circumstances
21
     in this declaration, and am competent to testify in this matter.
22
            2.        I am the Insurance Commissioner for the State of Washington. I was first elected
23
     in 2000 and have served continuously since then. I was re-elected to my fifth term in 2016.
24
     Before being elected Insurance Commissioner, I received a master’s degree in public health from
25
     UCLA, was a doctor of optometry, and practiced with Group Health Cooperative for
26


     DECLARATION OF MYRON                               1               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
     BRADFORD KREIDLER                                                        800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
             Case 2:20-cv-01105-JLR Document 10 Filed 07/16/20 Page 2 of 4




 1   twenty years. I also served sixteen years in the Washington State Legislature and two years as
 2   a member of the United States House of Representatives.
 3          3.      As the elected Insurance Commissioner, I am responsible for managing
 4   Washington’s Office of the Insurance Commissioner (OIC), which protects Washington’s
 5   insurance consumers and oversees and regulates the insurance industry. The OIC currently has
 6   approximately 246 employees and a statewide network of more than 400 volunteers. Among its
 7   responsibilities, the OIC licenses and audits the 38 insurers domiciled in Washington; regulates
 8   and may revoke the authorization or registration of the more than 2,100 other insurers that do
 9   business in Washington; and tests, licenses, and regulates the more than 182,000 individuals and
10   businesses licensed to solicit insurance in Washington. As part of its regulation of health
11   insurance, the OIC seeks to promote, among other goals, timely and non-discriminatory access
12   to medical care and essential health benefits.
13          4.      I am familiar with the rule of the Department of Health and Human Services
14   entitled “Nondiscrimination in Health and Health Education Programs or Activities, Delegation
15   of Authority,” 85 Fed. Reg. 37160-248 (the “Final Rule”), which was published in the Federal
16   Register on June 19, 2020.
17          5.      I have been asked to evaluate how the Final Rule will impact legal protections for
18   Washingtonians against discrimination in health care on the basis of their pregnancy termination,
19   sexual orientation, and transgender status or gender identity.
20          6.      Through review of information produced by the Washington State Office of
21   Financial Management (OFM) and the Washington State Department of Health (DOH), I have
22   learned the following background facts.
23          7.      The population of Washington State is approximately 7,656,200 people as of
24   April 1, 2020. Declaration of Thea N. Mounts, ¶ 5.
25          8.      OFM estimates that as of 2018, there are at least 1,385,380 people in Washington
26   State who receive health care coverage under a health care plan established and funded directly


     DECLARATION OF MYRON                               2             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
     BRADFORD KREIDLER                                                      800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104
                                                                                   (206) 464-7744
              Case 2:20-cv-01105-JLR Document 10 Filed 07/16/20 Page 3 of 4




 1   by an employer rather than through the purchase of health insurance, also called a “self-insured”
 2   or “self-funded” group health plan. Declaration of Thea N. Mounts, ¶ 7. OFM states that the
 3   number is at least this high in 2020 because more and more small and medium-sized employers
 4   are providing health care coverage for employees through a self-insured or self-funded group
 5   health plan. Id.
 6            9.        OFM also estimates that, as of 2017, there are 198,301 people in Washington
 7   State who receive employment-based health insurance for government employees as part of the
 8   Federal Employee Health Benefits Program. Declaration of Thea N. Mounts, ¶ 9.
 9            10.       Section 514 of the Employee Retirement Income Security Act of 1974 (ERISA),
10   29 U.S.C. § 1144, provides that State laws relating to “self-funded” employer group health plans
11   are superseded by ERISA.
12            11.       As a result of Section 514 of ERISA, Washington state laws that prohibit
13   discrimination in health care on the basis of pregnancy termination, sexual orientation, and
14   transgender status or gender identity do not apply to these “self-funded” employer benefit plans.
15   These state laws include the Washington Law Against Discrimination (WLAD), RCW
16   49.60.030(1)(e) and RCW 49.60.178, and state law prohibiting discrimination with respect to
17   all aspects of fully-insured health plan design and administration, RCW 48.43.0128.
18            12.       Similarly, Section 3 of the Federal Employees Health Care Protection Act of
19   1998, 5 U.S.C. § 8902(m)(1), provides that State laws are also superseded by the terms of any
20   contract for health care coverage that is provided under the Federal Employees Health Benefits
21   program.
22            13.       As a result of Section 3 of the Federal Employees Health Care Protection Act of
23   1998, the prohibitions of discrimination in health care on the basis of pregnancy termination,
24   sexual orientation, and transgender status or gender identity in the WLAD, RCW 49.60.030(1)(e)
25   and RCW 49.60.178, and in RCW 48.43.0128 do not apply to these federal employee benefit
26   plans.


     DECLARATION OF MYRON                                 3             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
     BRADFORD KREIDLER                                                        800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
             Case 2:20-cv-01105-JLR Document 10 Filed 07/16/20 Page 4 of 4




 1           14.     Accordingly, because of the aforementioned provisions of ERISA and the Federal
 2   Employees Healthcare Protection Act, the health care coverage plans of approximately
 3   1,583,681 Washingtonians will not be prevented by Washington state law from discrimination
 4   on the basis of pregnancy termination, sexual orientation, or transgender status or gender identity
 5   if the Final Rule takes effect.
 6           15.     DOH estimates that between 5,271 and 16,266 transgender Washingtonians are
 7   included in this group and could lose health care coverage for transgender health care services
 8   such as hormone therapies and surgical gender transition procedures if the Final Rule takes
 9   effect. Declaration of Michelle Roberts, ¶ 15.
10                    13 day of July, 2020 in Seattle, Washington.
     EXECUTED on this _____
11

12                                                                     ________________
                                                   Mike Kreidler
13                                                 Insurance Commissioner
14

15

16

17

18

19

20

21

22

23

24

25

26


                                                        4               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
     DECLARATION OF MYRON                                                     800 Fifth Avenue, Suite 2000
     BRADFORD KREIDLER                                                            Seattle, WA 98104
                                                                                     (206) 464-7744
